UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7564



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MICHAEL HUNTER, a/k/a Big Mike,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CR-93-156, CA-97-431-2)


Submitted:   February 10, 1998            Decided:   March 17, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Hunter, Appellant Pro Se. Fernando Groene, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997). We

have reviewed the record and the district court's opinion and find

no reversible error. Appellant asserts that the district court

erroneously sentenced him pursuant to 21 U.S.C. § 841(b)(1)(A)(iii)
(1994). We find that Appellant has waived review of this nonconsti-

tutional claim because he did not raise it at sentencing or on

direct appeal. See Stone v. Powell, 428 U.S. 465, 477 n.10 (1976);
United States v. Emanuel, 869 F.2d 795, 796 (4th Cir. 1989). In
addition, to the extent that Appellant contends that counsel was

ineffective at sentencing and on appeal for failing to assert that

Appellant was improperly sentenced under § 841(b), we find that
claim to be without merit. See Strickland v. Washington, 466 U.S.

668 (1984).

     Accordingly, we deny a certificate of appealability and dis-
miss this appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2